Public Utilities Commission, Nos. 08-917-EL-SSO and 08-918-EL-SSO. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of appellee’s motion to dismiss, appellant’s motion for stay of execution or in the alternative motion for collection of rates subject to refund and motion to require past collections to be escrowed, the motion to dismiss appeal of Industrial Energy Users-Ohio by Columbus Southern Power Company and Ohio Power Company, and the motion to dismiss appeal of Industrial Energy Users-Ohio by the Public Utilities Commission of Ohio,
It is ordered by the court that the motions to dismiss are granted, and the motion for stay is denied. Accordingly, this cause is dismissed.
Moyer, C.J., and Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.
Pfeifer, J., dissents.